Pee Ctjbiam,
We have discovered no merit in any of the assignments of error, except in those relating to the compensation allowed to the appellees. They are to be regarded as faithless trustees or as trustees ex maleficio; and, in either case, the penalty is deprivation of compensation: Swartswalter’s Account, 4 Watts, 77; Berryhill’s Administratrix’s Appeal, 35 Pa. 245; Robinett’s Appeal, 36 Pa. 174; Norris’s Appeal, 71 Pa. 106; Hart’s Estate, 203 Pa. 496. If the rule were otherwise, the law’s premium would be upon faithlessness and bad faith.
The credits allowed to the appellees for commissions or compensation are disallowed and the record is remitted, with direction that the judgment in favor of each appellant be increased in the proper proportion and entered in accordance with this opinion.